United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 2, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-10271



JAMES CONSTRUCTION GROUP, LLC, formerly known as
Angelo Iafrate Construction LLC

                       Plaintiff - Appellant

     v.

DALLAS/FORT WORTH INTERNATIONAL AIRPORT BOARD

                       Defendant - Appellee



          Appeal from the United States District Court
               for the Northern District of Texas
                       No. 3:03-CV-678-P


Before KING, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     The judgment of the district court is affirmed for

essentially the reasons set forth in the district court’s

Memorandum Opinion and Order filed February 10, 2004.        All

pending motions are denied.

     AFFIRMED.    MOTIONS DENIED.




     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                    -1-